In an action for a judgment declaring the rights of the parties under certain leases and for an injunction, the plaintiff appeals from an order of the Supreme Court, Queens County, dated May 31, 1960, which granted defendants’ motion to modify plaintiff’s notice to examine them before trial. Order affirmed, with $10 costs and disbursements. No opinion. The examination shall proceed on 20 days’ written notice or on any date mutually fixed by the parties. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.